
	

113 SRES 196 ATS: To constitute the majority party's membership on certain committees for the One Hundred Thirteenth Congress, or until their successors are chosen.
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 196
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's
		  membership on certain committees for the One Hundred Thirteenth Congress, or
		  until their successors are chosen.
	
	
		That the following shall constitute
			 the majority party's membership on the following committees for the One Hundred
			 Thirteenth Congress, or until their successors are chosen:
			Committee on Agriculture, Nutrition, and
			 Forestry:Ms. Stabenow (Chairman), Mr. Leahy,
			 Mr. Harkin, Mr. Baucus, Mr. Brown, Ms. Klobuchar, Mr. Bennet, Mrs. Gillibrand,
			 Mr. Donnelly, Ms. Heitkamp, and Mr. Casey.
			Committee on Commerce, Science, and
			 Transportation:Mr. Rockefeller (Chairman), Mrs.
			 Boxer, Mr. Nelson, Ms. Cantwell, Mr. Pryor, Mrs. McCaskill, Ms. Klobuchar, Mr.
			 Warner, Mr. Begich, Mr. Blumenthal, Mr. Schatz, Mr. Heinrich, and Mr.
			 Markey.
			Committee on Foreign
			 Relations:Mr. Menendez (Chairman), Mrs. Boxer,
			 Mr. Cardin, Mrs. Shaheen, Mr. Coons, Mr. Durbin, Mr. Udall of New Mexico, Mr.
			 Murphy, Mr. Kaine and Mr. Markey.
			Committee on Small Business and
			 Entrepreneurship:Ms. Landrieu (Chairman), Mr.
			 Levin, Mr. Harkin, Ms. Cantwell, Mr. Pryor, Mr. Cardin, Mrs. Shaheen, Mrs.
			 Hagan, Ms. Heitkamp, and Mr. Markey.
			
